department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list et ep rate kee kk kkk attention legend system x state s plan x excess_plan x board b dear kkk wak kkk rek rak this is in response to correspondence dated date as supplemented by correspondence dated date date date and date submitted on behalf of system x by its authorized representatives in which a request for a letter_ruling was submitted with respect to the applicability of sec_415 of the internal_revenue_code code to an excess_benefit_plan excess_plan x and the tax consequences related thereto the following facts and representations have been submitted under penalty of perjury in support of the rulings requested 2u1447061 state s has established plan x on behalf of its eligible employees who are certain judges justices solicitors and circuit public defenders of state s your authorized representatives have represented that plan x is a defined_benefit_plan a governmental_plan as described in sec_414 of the code and is intended to meet the qualification requirements of sec_401 of the code system x an instrumentality of state s is the administrator of plan x board b a board comprised of officials of state s is the trustee of plan x contributions to plan x are mandatory for participating employees and are equal to a fixed percentage of each participant’s_compensation plan x allows participants to make pre-tax elective contributions to plan x to buy years_of_service credit in plan x for eligible prior service in other specified public employment these purchases of years_of_service credit may also be made by after-tax contributions rollovers or trustee-to-trustee transfers state s statutes provide for the establishment of qualified excess_benefit arrangements within the meaning of sec_415 of the code pursuant to this authority on date board b adopted and is planning to implement excess_plan x for the benefit of employees of state s who participate in plan x excess_plan x will operate in accordance with sec_415 of the code as a qualified_governmental_excess_benefit_arrangement employees who participate in plan x will become eligible for benefits from excess_plan x if their benefits calculated under the benefit formula are limited by sec_415 of the code as that section applies to government plans participation in excess_plan x is mandatory and automatic for all participants in plan x whose retirement benefits from plan x are limited by sec_415 of the code section dollar_figure of excess_plan x provides that a participant will receive a benefit equal to the amount of retirement income that would have been payable to or with respect to a participant that could not be paid_by plan x because of the application of the limitations on his retirement income under sec_415 of the code an excess_benefit under excess_plan x will be paid only if and to the extent the participant is receiving retirement benefits from plan x section dollar_figure of excess_plan x will be amended to provide that no portion of benefits in excess of the code sec_415 limit paid to a participant can be attributable to service_credit purchases made with picked-up employer contributions - excess_plan x will be administered by system x board b has established a separate trust fund for segregation of the assets related to excess_plan x the trust fund was established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected excess_plan x participants the trustees of this separate trust fund will be members of board b your authorized representatives have represented in the correspondence dated date that the trust fund is designed to constitute a grantor_trust 901447061h under state law and for federal_income_tax purposes under the represented facts excess_plan x participants will receive no property right or interest in the trust assets and the trust assets are subject_to the claims of state s’s general creditors in the event of insolvency excess_plan x will be funded on a pay as you go basis board b will determine the amount necessary to pay the excess_benefits under excess_plan x for each plan_year the required_contribution will be the aggregate of the excess_benefits payable to all affected participants for such plan_year in an amount determined by board b to be a necessary and reasonable expense of administering excess_plan x the amount so determined will be paid_by state s and deposited into the trust fund any contributions not used to pay the excess_benefits for a current_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administrative expenses will be used to fund administrative expenses or excess_benefits of participants in future years benefits under excess_plan x will be paid only if and to the extent the participant is receiving benefits from plan x participation in excess_plan x will cease for any plan_year in which the participant’s benefit under plan x does not exceed the requisite limitations of sec_415 of the code or if all benefit obligations under excess_plan x to the member retiree or beneficiary have been satisfied the form of the benefits paid to a participant from excess_plan x will be the same form as the participant’s retirement benefit under plan x a participant in excess_plan x will be paid the amount of the benefit that would otherwise have been payable to the participant under plan x except for the limitations of sec_415 of the code the excess_benefit to which a participant is entitled under excess_plan x will be paid commencing during or with the month in which all monthly payments of retirement benefits under plan x are paid under no circumstances will the participant be given any election to defer compensation under excess_plan x either directly or indirectly represented facts there will be no employee contributions to excess_plan x in addition under the although excess_plan x is a part of plan x no assets of plan x will be used to pay any benefits under excess_plan x excess_plan x is intended to grant a participant no more than a mere contractual right to payment of benefits under excess_plan x employer contributions to excess_plan x’s related trust may not be commingled with assets of plan x’s related trust nor may excess_plan x receive any transfers from plan x under no circumstances will employer contributions to fund the excess_benefits under excess_plan x be credited to plan x based upon the facts and representations stated above the following rulings are requested excess_plan x is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x income accruing to excess_plan x is exempt from federal_income_tax under sec_115 and sec_415 of the code as income derived from the exercise of an essential_governmental_function sec_415 of the code and sec_1_415_b_-1 of the income_tax regulations regulations set forth the limitations on annual benefits for participants in defined benefit plans sec_415 of the code provides that in determining whether a governmental_plan as defined in sec_414 of the code meets the benefit limitations of sec_415 of the code benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 also states that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 of the code sec_415 of the code describes the tax treatment of benefits payable under a qualified_governmental_excess_benefit_arrangement under sec_415 of the code the taxable_year or years for which amounts in respect of a qualified excess_benefit arrangement are includable in gross_income by a participant and the treatment of such amounts when so includible by the participant are determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation that is maintained by a corporation not exempt from tax and which does not meet the requirements for qualification under sec_401 of the code sec_415 of the code defines a qualified_governmental_excess_benefit_arrangement as a portion of a governmental_plan that meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess benefits’ b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling excess_plan x was adopted by board it has been represented that plan x is a governmental b as a part of plan x plan as described in sec_414 of the code it has also been represented that the only purpose of excess_plan x is to provide affected employees who are participants in plan x that portion of their benefits that would otherwise be payable under the terms of plan x except for the limitations on benefits imposed by sec_415 of the code as applicable to governmental plans the terms of excess_plan x limit participation to participants in plan x for whom benefits would exceed the limits of sec_415 of the code therefore we have determined that excess_plan x maintained solely for the purpose of providing to state s employees who participate in plan x that part of the participants’ benefits otherwise payable under the terms of plan x that exceed the sec_415 limits and as such meets the requirements of sec_415 is a portion of a governmental_plan which is your authorized representatives have stated that participation in excess_plan x is mandatory and automatic and that there are no employee contributions to excess_plan x your representatives also assert that no direct or indirect election to defer compensation is provided to any participant in excess_plan x thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met in this case excess_plan x will be funded on sec_415 of the code requires that the trust from which the excess_benefits are paid must not form a part of the governmental_plan which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits a pay-as-you-go basis board b established a_trust fund for the segregation of assets related to excess_plan x which is maintained separately from plan x this trust fund was established solely for the purpose of holding employer contributions intended to pay excess_benefits to affected plan x participants contributions to the trust fund will consist only of the amounts required to pay the excess_benefits and administrative expenses for the plan_year any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan x for the plan_year any contributions not so used that remain after the payment of administrative expenses will be used to fund excess_benefits of participants or pay administrative expenses in future years therefore we have determined that the requirements of sec_415 of the code are met since excess_plan x satisfies all of the requirements of sec_415 of the code we conclude with respect to your first ruling_request that excess_plan x a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 of the code is your second ruling_request asks whether the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of excess_plan x first ruling_request we determined that excess_plan x meets the legal requirements of sec_415 of the code and therefore constitutes a qualified_governmental_excess_benefit_arrangement accordingly under sec_415 of the code the tax treatment of the amounts distributed under excess_plan x to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were a plan for the deferral of compensation which is maintained by a corporation not exempt from tax and which does not meet the requirements for qualification under sec_401 of the code n response to your sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the regulations provides that for purposes of code sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 of the code sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 cir revrul_60_31 situation revrul_72_25 1972_1_cb_127 and revrul_68_99 c b holds that an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors based on the foregoing with respect to the second ruling_request we conclude that the benefits payable under excess_plan x will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan x with respect to your third requested ruling sec_415 of the code provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 of the code we have determined in connection with your first ruling_request that excess_plan x meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements therefore under sec_415 of the code with respect to your third requested ruling we conclude that income accruing to excess_plan x is exempt from federal_income_tax under sec_115 and sec_415 of the code as income derived from the exercise of an essential_governmental_function no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto no opinion is expressed as to whether the trust fund established for the purpose of holding employer contributions intended to pay excess_benefits to affected excess_plan x participants constitutes a grantor_trust under revproc_92_64 1992_33_irb_11 no opinion is expressed as to the tax treatment of the transactions described herein with respect to the trust holding the contributions under the provisions of any other section of either the code or regulations which may be applicable thereto this letter assumes that plan x is and was a governmental_plan as described in sec_414 of the code is and was qualified under sec_401 and its related trust is and was exempt from tax under sec_501 at all relevant times thereto this ruling is contingent upon the adoption of the amendments to article ill and section dollar_figure of excess_plan x as stated in the correspondence dated date and date this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc kk
